Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the communication bus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 4, and 6 – 21 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jerome (US 6,177,887) in view of McAvoy (US 2005/0121978).
Regarding claim 1, Jerome discloses a system for communicating between passenger seats and an aircraft galley, comprising: a control unit (11) including a display area for interfacing with a crew member (Col. 5; lines 58 – 59); and a plurality of devices (35), each positioned at a respective passenger seat, wherein the control unit is in communication with the plurality of devices; wherein the control unit is adapted to display on the display area data related to a particular order (Col. 12; lines 38 – 41), including a location of an associated passenger seat from which the particular order originated.
Jerome fails to teach that the control unit is further adapted to transmit to a particular device of the plurality of devices associated with the order notifications concerning a status of the particular order. Jerome teaches the ability to send information to the plurality of devices, such as advertisements. It would have been a matter of obvious design choice to one having ordinary skill in the art at the time the invention was effectively filed to allow the control unit to transmit notifications of a status of an order to a device in order to inform the passenger that their order was received.
Jerome fails to teach that the control unit is further configured to receive operational signals from a plurality of appliances and to present, upon the display area of the control unit, operational information regarding a portion of the plurality of appliances. However, McAvoy discloses a control unit (350) that is configured to receive operational signals from a plurality of appliances and to present, upon the display area of the control unit, operational information regarding a portion of the plurality of appliances (paragraph [0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the functionality of the control unit taught by McAvoy in the control unit of Jerome in order to provide the benefits of allowing the flight attendants to monitor the statuses and actions of the various appliances that they need to operate.
Regarding claims 2, 3, and 9, Jerome as modified by McAvoy discloses that the control unit is further configured to communicate with a crew handheld device, wherein communication with the crew handheld device is wireless (paragraph [0035], McAvoy).  
Regarding claim 4, Jerome as modified by McAvoy discloses that the plurality of devices is a plurality of personal display screens (Col. 6; lines 56 – 57, Jerome).  
Regarding claim 6, Jerome as modified by McAvoy discloses a plurality of appliance controls, the plurality of appliance controls comprising at least one control configured for simultaneously controlling operation of at least two appliances of the plurality of appliances (paragraph [0044], [0047], McAvoy).  
Regarding claim 7, Jerome as modified by McAvoy discloses that the at least two appliances are at least two ovens (paragraph [0044], McAvoy).
Regarding claim 8, Jerome as modified by McAvoy discloses that simultaneously controlling operation comprises issuing commands to each appliance of the at least two appliances to effect a same setting for each of the at least two appliances (paragraphs [0044], [0047], McAvoy).  
Regarding claim 10, Jerome as modified by McAvoy discloses that the communication bus (580; paragraph [0060], McAvoy) further provides a communication connection between the control unit and a lighting system of the aircraft galley.  
Regarding claim 11, Jerome as modified by McAvoy discloses that the control unit is remotely located from the plurality of appliances (paragraph [0032], McAvoy).  
Regarding claim 12, Jerome as modified by McAvoy discloses that the control unit is configured to: receive, via a first control of a plurality of appliance controls, an indication of an operating parameter setting for at least one appliance of the plurality of appliances; and3Appl. No. 16/520,980Preliminary Amendment cause adjustment of the at least one appliance according to the operating parameter setting (paragraph [0046], [0047], [0048], McAvoy).  
Regarding claim 13, Jerome as modified by McAvoy discloses that the control unit is configured to display diagnostic information comprising an error code corresponding to a first appliance of the plurality of appliances (paragraph [0035], McAvoy).  
Regarding claim 14, Jerome as modified by McAvoy discloses that the control unit is configured to display diagnostic information representing an operating status (paragraph [0035], McAvoy).  
Regarding claim 15, Jerome as modified by McAvoy discloses that the control unit is configured to access, from each appliance of the plurality of appliances, status information (paragraph [0035], McAvoy).  
Regarding claim 16, Jerome as modified by McAvoy discloses that the control unit is configured to communicate, to a maintenance communication system, a portion of operational information including at least one of diagnostic information and maintenance information (paragraph [0035], McAvoy).  
Regarding claim 17, Jerome as modified by McAvoy discloses that the control unit is positioned in the galley (Fig. 3, McAvoy).  
Regarding claim 18, Jerome as modified by McAvoy discloses a communication bus (580, McAvoy) providing a communication connection between the control unit and each of the plurality of devices.  
Regarding claim 19, Jerome as modified by McAvoy discloses that the communication bus further provides a communication connection between the control unit and the plurality of appliances (paragraph [0060], McAvoy).  
Regarding claim 20, Jerome discloses that the particular order is a particular food or beverage order (Fig. 3, Jerome).  
Regarding claim 21, Jerome as modified by McAvoy discloses that the control unit is in wireless communication with the plurality of devices (paragraph [0032], McAvoy).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jerome (US 6,177,887) as modified by McAvoy (US 2005/0121978) and further in view of Ogilvie (US 2008/0141315).
Regarding claim 5, Jerome as modified by McAvoy fails to teach a particular personal display screen of the plurality of personal display screens is configured to indicate that the particular order is in progress and that a credit card has been charged. However, Ogilvie discloses a particular personal display screen of the plurality of personal display screens is configured to indicate that the particular order is in progress and that a credit card has been charged (paragraph [0079], Ogilvie).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this functionality in the personal display screen of Jerome as modified by McAvoy in order to provide further ease of communication between flight attendant and passenger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642